3. (
- Before the vote on Amendment 3:
rapporteur. - (FR) Mr President, I just wanted to ask Mr Tannock if the addition he is proposing is in fact an addition, or whether his aim is to remove the section on violence and ill-treatment in police custody and penitentiary institutions. If his amendment is to be an addition, I can of course support it. If, however, he wishes part of the existing text to be deleted, I can only recommend that we vote against it.
(FR) It is an addition. Thank you.
- Before the vote on Amendment 7:
rapporteur. - (FR) Mr President, in paragraph 32 we repeat the two conditions, i.e. territorial integrity and self-determination, even though they are already mentioned in paragraph 30. However, the author of the amendment has added 'self-determination of the people who live there'. I strongly recommend that we delete the words 'of the people who live there' because that would exclude the refugees and persons displaced in their own country. Therefore, if the author of the amendment agrees to delete those few words, I will be able to support the amendment; otherwise, I recommend that we reject it.
Mr President, I have agreed to that change to the oral amendment.
(Parliament agreed to accept the oral amendment)
- Before the vote on Amendment 8/rev:
Mr President, as we agreed at the beginning of the session, it will be an addition now. In the actual text it says to replace the words 'in the Baku-Tbilisi-Erzurum gas pipeline' with the words 'in the trans-Caspian energy corridor projects'. But by negotiation at the beginning of the voting session, I have already agreed this should be an addition rather than a replacement, so can we include the words 'in the trans-Caspian energy corridor projects'.
(Parliament agreed to accept the oral amendment)